Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2007 Commission File Number: 000-50332 PREMIERWEST BANCORP (Exact name of registrant as specified in its charter) Oregon 93-1282171 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 503 Airport Road  Suite 101 Medford, Oregon 97504 (Address of principal executive offices) (Zip Code) (541) 618-6003 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days . Yes [X ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares outstanding of Registrant's common stock as of October 31, 2007 was 16,998,169. Form 10-Q Table of Contents Part I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 Part II OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Securities Holders 22 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in 000s) (UNAUDITED) ASSETS September 30, December 31, September 30, 2007 2006 2006 Cash and cash equivalents: Cash and due from banks $ 28,846 $ 36,497 $ 33,862 Federal funds sold - - - Total cash and cash equivalents 28,846 36,497 33,862 Interest-bearing deposits with Federal Home Loan Bank 38 7 15 Investments: Investment securities available-for-sale, at fair market value 229 263 4,268 Investment securities held-to-maturity, at amortized cost 6,057 7,055 7,255 Restricted equity securities 1,865 1,865 1,865 Total investments 8,151 9,183 13,388 Mortgage loans held-for-sale 354 993 524 Loans, net of allowance for loan losses and deferred loan fees 990,700 908,652 856,304 Loans, net 991,054 909,645 856,828 Premises and equipment, net of accumulated depreciation 38,089 34,102 33,433 Core deposit intangibles, net of accumulated amortization 1,640 2,010 2,134 Goodwill 20,942 20,414 20,414 Accrued interest and other assets 26,153 22,653 20,884 TOTAL ASSETS $ 1,114,913 $ 1,034,511 $ 980,958 LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Deposits: Demand $ 193,666 $ 199,462 $ 199,256 Interest-bearing demand and savings 376,729 407,559 346,153 Time 356,006 272,329 258,635 Total deposits 926,401 879,350 804,044 Federal funds purchased 23,470 6,835 7,795 Federal Home Loan Bank borrowings 13,164 6,141 31,301 Junior subordinated debentures 15,464 15,464 15,464 Accrued interest and other liabilities 11,266 10,462 9,228 Total liabilities 989,765 918,252 867,832 COMMITMENTS AND CONTINGENCIES (Note 8) SHAREHOLDERS' EQUITY Series A Preferred Stock, no par value, 1,000,000 shares authorized, 11,000 shares issued and outstanding 9,590 9,590 9,590 Common stock - no par value; 50,000,000 shares authorized; 16,994,363 shares issued and outstanding (16,216,481 shares at 12/31/06; 16,203,331 shares at 9/30/06) 97,269 85,906 85,748 Retained earnings 18,223 20,663 17,683 Accumulated other comprehensive income 66 100 105 Total shareholders' equity 125,148 116,259 113,126 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 1,114,913 $ 1,034,511 $ 980,958 See accompanying notes. 3 PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Dollars in 000s, Except for Earnings per Share Data) (UNAUDITED) For the Three Months Ended For the Nine Months Ended September 30, September 30, September 30, September 30, 2007 2006 2007 2006 INTEREST AND DIVIDEND INCOME Interest and fees on loans $ 21,455 $ 18,736 $ 60,930 $ 53,226 Interest on investments: Taxable 15 24 26 73 Nontaxable 53 75 179 251 Interest on federal funds sold 14 26 79 87 Other interest and dividends 3 - 23 10 Total interest and dividend income 21,540 18,861 61,237 53,647 INTEREST EXPENSE Deposits: Interest-bearing demand and savings 2,435 1,620 7,322 3,866 Time 4,212 2,700 11,069 6,997 Federal funds purchased 233 209 452 727 Federal Home Loan Bank advances 152 465 301 1,133 Junior subordinated debentures 218 218 655 655 Total interest expense 7,250 5,212 19,799 13,378 Net Interest Income 14,290 13,649 41,438 40,269 LOAN LOSS PROVISION 225 150 500 650 Net interest income after loan loss provision 14,065 13,499 40,938 39,619 NONINTEREST INCOME Service charges on deposits accounts 1,121 857 2,922 2,511 Mortgage banking fees 145 223 558 789 Investment brokerage and annuity fees 396 249 1,277 850 Other commissions and fees 473 425 1,349 1,161 Gains on sales on investments securities, net - 2 - 2 Other noninterest income 173 274 504 517 Total noninterest income 2,308 2,030 6,610 5,830 NONINTEREST EXPENSE Salaries and employee benefits 5,921 5,631 17,581 17,128 Net occupancy and equipment 1,545 1,507 4,532 4,439 Communications 432 439 1,299 1,267 Professional fees 210 372 657 871 Advertising 174 246 542 816 Other 1,546 1,254 4,562 3,683 Total noninterest expense 9,828 9,449 29,173 28,204 INCOME BEFORE PROVISION FOR INCOME TAXES 6,545 6,080 18,375 17,245 PROVISION FOR INCOME TAXES 2,502 2,383 7,023 6,457 NET INCOME $ 4,043 $ 3,697 $ 11,352 $ 10,788 EARNINGS PER COMMON SHARE: BASIC $ 0.23 $ 0.21 $ 0.65 $ 0.62 DILUTED $ 0.22 $ 0.20 $ 0.61 $ 0.58 See accompanying notes. 4 PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS EQUITY AND COMPREHENSIVE INCOME (Dollars in 000s) (UNAUDITED) Accumulated Preferred Stock Common Stock Other Total Retained Comprehensive Shareholders' Comprehensive Shares Amount Shares Amount Earnings Income Equity Income BALANCE - JANUARY 1, 2006 11,000 $ 9,590 15,373,431 $ 73,234 $ 19,836 $ 124 $ 102,784 Comprehensive income: Net income - 10,788 - 10,788 $ 10,788 Unrealized losses on investment securities available-for-sale of $44 (net of taxes of $27) - 44 44 44 Other comprehensive income- Amortization of unrealized gains for investment securities transferred to held-to-maturity of $63 (net of taxes of $39) - (63 ) (63 ) (63 ) Comprehensive income $ 10,769 Preferred stock dividend declared - (206 ) - (206 ) Common stock cash dividend declared - (810 ) - (810 ) Stock-based compensation expense - - - 150 - - 150 5% stock dividend - - 769,145 11,914 (11,914 ) - - Cash paid for fractional shares - (11 ) - (11 ) Stock options exercised - - 60,755 281 - - 281 Income tax benefit of stock options exercised - - - 169 - - 169 BALANCE - September 30, 2006 11,000 $ 9,590 16,203,331 $ 85,748 $ 17,683 $ 105 $ 113,126 BALANCE - JANUARY 1, 2007 11,000 $ 9,590 16,216,481 $ 85,906 $ 20,663 $ 100 $ 116,259 Comprehensive income: Net income - 11,352 - 11,352 $ 11,352 Unrealized losses on investment securities available-for-sale of $1 (nominal tax effect) - 1 1 1 Other comprehensive income- amortization of unrealized gains for investment securities transferred to held-to-maturity of $35 (net of taxes of $22) - (35 ) (35 ) (35 ) Comprehensive income $ 11,318 Preferred stock dividend declared - (206 ) - (206 ) Common stock cash dividend declared - (1,873 ) - (1,873 ) Stock-based compensation expense - - - 218 - - 218 Repurchase of common stock - - (73,800 ) (931 ) - - (931 ) 5% stock dividend - - 810,457 11,703 (11,703 ) - - Cash paid for fractional shares - (10 ) - (10 ) Stock options exercised - - 41,225 227 - - 227 Income tax benefit of stock options exercised - - - 146 - - 146 BALANCE - September 30, 2007 11,000 $ 9,590 16,994,363 $ 97,269 $ 18,223 $ 66 $ 125,148 See accompanying notes. 5 PREMIERWEST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in 000s) (UNAUDITED) For the Nine Months Ended September 30, September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 11,352 $ 10,788 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 2,288 2,415 Loan loss provision 500 650 Deferred income taxes (969 ) (726 ) Amortization of premium on investment securities, net (3 ) 43 Funding of loans held-for-sale (20,894 ) (12,439 ) Sale of loans held-for-sale 21,730 12,780 Gain on sale of loans held-for-sale (196 ) (98 ) Stock-based compensation expense 218 150 Excess tax benefit from stock options exercised (69 ) (159 ) Gain on sales of investment securities, net - (2 ) Gain on sales of premises and equipment (86 ) (18 ) Gain on sale of other real estate (5 ) - Write down of low income housing tax credit investment 237 - Changes in accrued interest receivable/payable and other assets/liabilities (2,105 ) (791 ) Net cash from operating activities 11,998 12,593 CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from calls, paydowns and maturities of investment securities available-for-sale 34 1,048 Purchase of investment securities held-to-maturity (977 ) - Proceeds from calls, paydowns and maturities of investment securities held-to-maturity 1,944 2,262 Increase in interest-bearing deposits with Federal Home Loan Bank (31 ) (6 ) Purchase of low income housing tax credit investment (237 ) (123 ) Proceeds from sale of other real estate 101 - Loan originations, net (71,930 ) (61,724 ) Purchase of premises and equipment, net (5,812 ) (4,871 ) Purchase of consumer loan finance business (11,142 ) - Net cash from investing activities (88,050 ) (63,414 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net increase in deposits 47,051 35,625 Net increase in Federal Home Loan Bank borrowings 7,023 29,521 Net increase in Federal Funds purchased 16,635 (8,635 ) Repurchase of common stock (931 ) - Dividends paid on common stock (1,663 ) (769 ) Stock options exercised 227 281 Excess tax benefit from stock options exercised 69 159 Cash paid for fractional shares relating to stock dividend (10 ) (11 ) Net cash from financing activities 68,401 56,171 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (7,651 ) 5,350 CASH AND CASH EQUIVALENTS - Beginning of the period 36,497 28,512 CASH AND CASH EQUIVALENTS - End of the period $ 28,846 $ 33,862 SUPPLEMENTAL DISCOSURE OF CASH FLOW INFORMATION Cash paid for interest $ 19,333 $ 13,034 Cash paid for taxes $ 7,892 $ 7,987 SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING AND FINANCING ACTIVITIES: Transfers of loans to other real estate owned $ 101 $ - Income tax benefit of stock options exercised $ 146 $ 169 Preferred stock dividend declared $ 206 $ 206 Common stock cash dividend declared $ 1,020 $ 810 See accompanying notes. 6 NOTE 1 - ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization - The accompanying consolidated financial statements include the accounts of PremierWest Bancorp and its wholly-owned subsidiary PremierWest Bank (collectively, PremierWest, the Company or the Bank). PremierWest Banks wholly-owned subsidiaries include PremierWest Investment Services, Inc., Premier Finance Company, and Blue Star Properties, Inc. The Bank conducts a general commercial banking business operating in Jackson, Josephine, Douglas, and Klamath counties of southern Oregon, Deschutes County in central Oregon and Siskiyou, Shasta, Tehama, Butte, Placer and Yolo counties of northern California. Its activities include the usual lending and deposit functions of a commercial bank including commercial, real estate, installment, and mortgage loans; checking, money market, savings and time deposit accounts; mortgage loan brokerage services; automated teller machines (ATMs); and safe deposit facilities. PremierWest Banks two principal operating subsidiaries, Premier Finance Company and PremierWest Investment Services, Inc. provide financial services that compliment and support the traditional commercial banking operations of the Bank. Premier Finance Company is engaged in the business of consumer lending and operates from independent office locations or from within PremierWest Bank branch offices in the Banks major market areas as well as from offices located in Portland, Eugene and Coos Bay, Oregon. PremierWest Investment Services, Inc. functions under an arrangement with Linsco/Private Ledger, an independent broker/dealer. Operating throughout the Banks market area PremierWest Investment Services, Inc. offers financial and investment products including stocks, bonds, mutual funds, annuities and insurance. Basis of presentation  The consolidated financial statements include the accounts of PremierWest Bancorp and its wholly owned subsidiary. All significant intercompany accounts and transactions have been eliminated in consolidation. The interim consolidated financial statements are not audited, but include all adjustments that management considers necessary for a fair presentation of consolidated financial condition and results of operations for the interim periods presented. The balance sheet data as of December 31, 2006 was derived from audited financial statements and does not include all disclosures contained in the 2006 Annual Report to Shareholders. The interim consolidated financial statements should be read in conjunction with the Company's 2006 consolidated financial statements, including the notes thereto, included in the 2006 Annual Report to Shareholders as filed with the Securities and Exchange Commission under Form 10-K. The reader should keep in mind that the results of operations for the interim periods shown in the accompanying consolidated financial statements are not necessarily indicative of results for any future interim periods or the entire fiscal year. Method of accounting and use of estimates - The Company prepares its consolidated financial statements in conformity with accounting principles generally accepted in the United States of America and prevailing practices within the banking industry. The Company utilizes the accrual method of accounting, which recognizes income when earned and expenses when incurred. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates. Elements of our accounting policies are inherently subject to estimation techniques, valuation assumptions and other subjective assessments. In particular, management has identified certain policies that, due to the judgments, estimates and assumptions inherent in those policies, are critical to an understanding of our consolidated financial statements. These policies relate primarily to the determination of our allowance for loan losses and the valuation of goodwill and intangible assets. There are other complex accounting standards that require the Company to employ significant judgment in interpreting and applying certain of the principles prescribed by those standards. These judgments include the determination of whether a financial instrument or other contract meets the definition of a derivative and qualifies for accounting in accordance with Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities. These judgments also include significant estimates and assumptions necessary to determine the disclosure requirements of Statement of Financial Accounting Standards No. 123R, Share Based Payments. These policies and judgments, estimates and assumptions are described in greater detail in the Notes to the consolidated financial statements included in our 2006 Annual Report on Form 10-K. We believe that the judgments, estimates and assumptions used in the preparation of our consolidated financial statements are appropriate given the factual circumstances at the time. However, given the sensitivity of our consolidated financial statements to these critical accounting policies, the use of other judgments, estimates and assumptions could result in material differences in our results of operations or financial condition. Stock dividends  Share and per share data in the accompanying consolidated financial statements have been retroactively restated to reflect the 5% stock dividend paid on June 29, 2007 . Cash dividends  On May 24, 2007 the Company declared a $0.05 per share cash dividend payable on July 31, 2007, to shareholders of record July 16, 2007. On September 20, 2007, the Company initiated a quarterly dividend policy and declared a $0.06 per share cash dividend payable on October 15, 2007, to shareholders of record October 1, 2007. 7 NOTE 2  STOCK-BASED COMPENSATION At September 30, 2007, PremierWest Bancorp had one active equity incentive plan  the 2002 Stock Incentive Plan (2002 Plan) plan. The 2002 Plan was initially established May 2002 and approved by shareholders. The plan was amended and restated in May 2005 to allow for the issuance of restricted stock grants in addition to stock options. The plan was also amended and restated in May 2007 to increase the number of shares available for issuance under the plan by 1,000,000 shares. Both amendments were approved by shareholders. The amended and restated 2002 Plan presently authorizes the issuance of up to 1,973,467 shares of stock, of which 1,241,330 shares were available for issuance at September 30, 2007. As of September 30, 2007, there were no restricted stock grants outstanding. The amended and restated 2002 Plan allows for stock options to be granted at an exercise price of not less than the fair market value of PremierWest Bancorp stock on the date of issuance, for a term not to exceed ten years. The Compensation Committee establishes the vesting schedule for each grant; historically the Committee has utilized graded vesting schedules over two or five year periods. During 2007, options granted to employees had graded vesting over a period of seven years and options granted to directors had graded vesting over a period of two years. Upon exercise of stock options or issuance of restricted stock, it is the Companys policy to issue new shares of common stock. During the nine month period ended September 30, 2007, stock option activity was as follows: Weighted Average Aggregate Number Weighted Average Remaining Intrinsic Value of Shares Exercise Price Contractual Term (in thousands) Stock options outstanding, 12/31/06 915,246 $ 7.95 Granted 143,229 $ 12.41 Exercised (41,579 ) $ 5.42 $ 300 Forfeited (26,230 ) $ 9.57 Stock options outstanding, 9/30/07 990,666 $ 8.66 5.73 $ 4,537 Stock options exercisable, 9/30/07 558,349 $ 6.76 3.87 $ 3,618 Effective January 1, 2006, PremierWest Bancorp adopted Financial Accounting Standards Board Statement No. 123 (revised 2004), Share-Based Payment (SFAS 123R). SFAS 123R requires companies to measure and recognize as compensation expense the grant date fair market value for all share-based awards. That portion of the grant date fair market value that is ultimately expected to vest is recognized as expense over the requisite service period, typically the vesting period, utilizing the straight-line attribution method. SFAS 123R requires companies to estimate the fair market value of stock-based payment awards on the date of grant using an option-pricing model. We use the Black-Scholes option-pricing model to value our stock options. The Black-Scholes model requires the use of assumptions regarding the historical volatility of our stock price, our expected dividend yield, the risk-free interest rate, and the weighted average expected life of the options. The following schedule reflects the weighted-average assumptions included in this model as it relates to the valuation of options granted for the three and nine month periods ended September 30, 2007 and 2006: Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 Risk-free interest rate 4.6 % 5.0 % 4.6 % 4.8 % Expected dividend 0.94 % 0.51 % 0.77 % 0.29 % Expected lives, in years 7 6.5 7.1 7.3 Expected volatility 29 % 28 % 28 % 27 % The weighted-average grant date fair value of options granted during the three month and nine month periods ending September 30, 2007 were $4.62 and $4.59, respectively. Prior to the adoption of SFAS 123R, the Company presented all tax benefits of deductions resulting from the exercise of stock options as operating cash flows in the Consolidated Statements of Cash Flows. SFAS 123R requires that the cash flows from the tax benefits resulting from tax deductions in excess of the compensation expense recognized for stock options (excess tax benefits) be reported as financing cash flows. Excess tax benefits classified as financing cash inflows for the nine months ended September 30, 2007 and 2006 were $69,000 and $159,000, respectively. Stock-based compensation expense recognized under SFAS 123R was $75,000 for the quarter ended September 30, 2007 with a related tax benefit of $28,700; and $60,000 for the quarter ended September 30, 2006 with a related tax benefit of $22,800. For the year-to-date period ending September 30, 2007, stock-based compensation expense totaled $218,000 with a related tax benefit of $83,400. For the year-to-date period ending September 30, 2006, stock-based compensation expense totaled $150,000 with a related tax benefit of $57,000. At September 30, 2007, unrecognized stock-based compensation expense totaled $997,000 and will be expensed over a weighted average period of 2.5 years. 8 NOTE 3 - INVESTMENT SECURITIES Investment securities at September 30, 2007 and December 31, 2006 consisted of the following: (Dollars in 000's) 2007 Gross Gross Estimated Amortized unrealized unrealized fair cost gains losses value Available-for-sale: Mortgage-backed securities and collateralized mortgage obligations 229 2 (2 ) 229 Total $ 229 $ 2 $ (2 ) $ 229 Held-to-maturity: U.S. Government and agency securities $ 993 $ 1 $ - $ 994 Obligations of states and political subdivisions 5,064 5 (46 ) 5,023 $ 6,057 $ 6 $ (46 ) $ 6,017 Restricted equity securities $ 1,865 $ - $ - $ 1,865 2006 Gross Gross Estimated Amortized unrealized unrealized fair cost gains losses value Available-for-sale Mortgage-backed securities and collateralized mortgage obligations 264 2 (3 ) 263 Total $ 264 $ 2 $ (3 ) $ 263 Held-to-maturity: Obligations of states and political subdivisions $ 7,055 $ 6 $ (62 ) $ 6,999 Restricted equity securities $ 1,865 $ - $ - $ 1,865 During the third quarter of 2004, the Bank reclassified obligations of state and political subdivision securities from available-for-sale to held-to-maturity to more accurately reflect the purpose and intent in holding these securities for long-term pledging requirements. The unrealized holding gains at the time of transfer was $335,000, net of deferred taxes of $224,000, and is being amortized as an adjustment to yield. This is offset by the amortization of a similar amount recorded in shareholders equity within accumulated other comprehensive income from the date of transfer through the maturity date of each security transferred. All unrealized losses reflected above have been the result of changes in interest rates subsequent to the purchase of the securities. Because the decline in fair value is attributable to changes in interest rates and not credit quality, and because the Bank has the ability and intent to hold these investments until a market price recovery is realized, or to maturity, the unrealized losses on these investments are not considered other-than-temporarily impaired. At September 30, 2007, investment securities with an estimated fair market value of $6.2 million were pledged to secure public deposits, certain nonpublic deposits, and borrowings. 9 NOTE 4  LOANS, NON-PERFORMING ASSETS AND ALLOWANCE FOR LOAN LOSSES Loans as of September 30, 2007 and December 31, 2006 consisted of the following: (Dollars in 000's) 2007 2006 Real estate-commercial $ 432,150 $ 387,986 Real estate-construction 268,856 259,254 Real estate-residential 16,480 17,513 Commercial 179,673 175,292 Agricultural 29,903 20,066 Consumer 71,176 53,542 Overdrafts 2,735 2,333 Other 3,214 6,701 Total loans 1,004,187 922,687 Less: deferred loan fees (1,746 ) (2,165 ) Less: allowance for loan losses (11,387 ) (10,877 ) Loans, net $ 991,054 $ 909,645 Transactions in the allowance for loan losses for the nine months ended September 30, 2007 and September 30, 2006 were as follows: (Dollars in 000's) 2007 2006 BALANCE, beginning of the period $ 10,877 $ 10,341 Balance Sheet reclassification (1) (255 ) - Finance portfolio purchased (2) 436 - Loans charged-off (573 ) (359 ) Loan recoveries 402 129 Loan loss provision 500 650 BALANCE, end of the period $ 11,387 $ 10,761 (1) Amount reclassified from the allowance for loan losses to other liabilities - refer to discussion under Loan Loss Provision within the Management's Discussion and Analysis of Financial Condition and Results of Operations. (2) Amount resulting from the acquisition of consumer finance loan business - refer to Note 5. The following table summarizes non-performing assets as of September 30, 2007 and December 31, 2006: (Dollars in 000's) 2007 2006 Loans on non-accrual status $ 3,472 $ 1,430 Loans past due greater than 90 days but not on non-accrual status 655 24 Total non-performing loans 4,127 1,454 Other real estate owned - - Total non-performing assets $ 4,127 $ 1,454 Percentage of non-performing loans to total loans 0.41 % 0.16 % Percentage of non-performing assets to total assets 0.37 % 0.14 % NOTE 5  ACQUISITION OF CONSUMER FINANCE LOAN BUSINESS On June 29, 2007, PremierWest Bank acquired the consumer finance loan business of Pacific Continental Bank, consisting of two independent consumer finance offices located in Eugene and Coos Bay, Oregon. As of the acquisition date, these offices and their employees commenced operating as branch offices of PremierWest Banks consumer finance subsidiary, Premier Finance Company. The transaction was accounted for as a purchase for cash of $11,142,000. The purchase price was allocated as follows: Real estate loans $9,197,000; Consumer loans $1,602,000; Deferred tax asset $175,000; Other assets $76,000; Allowance for loan losses $436,000; and Goodwill $528,000. Goodwill is expected to be fully deductible for tax purposes. 10 NOTE 6 - LINE OF CREDIT AND OTHER BORROWINGS The Bank had outstanding borrowings with the Federal Home Loan Bank (FHLB) totaling $13.2 million and $6.1 million as of September 30, 2007 and December 31, 2006, respectively. In addition, as of September 30, 2007, the Bank had $24.9 million outstanding under letters of credit used to support its public funds pledging requirements. Letters of credit do not increase the Banks outstanding borrowings; however, they reduce the Banks borrowing availability. The Bank makes monthly principal and interest payments on long-term borrowings and monthly payments of interest only on short-term borrowings under the FHLBs Cash Management Advance (CMA) program. Of the total outstanding advances at September 30, 2007 and December 31, 2006, the Company had long-term borrowings of $664,000 and $1.1 million, respectively. Of the $664,000 outstanding at September 30, 2007, $595,000 will fully amortize to maturity in 2008; $25,000 will fully amortize to maturity in 2009; and $44,000 will fully amortize to maturity in 2014. Presently, monthly payments of $52,000 plus interest are being made against these long-term advances with a weighted average annual interest rate of 5.93% . The Bank also utilizes FHLBs Cash Management Advance program for short-term borrowing needs. Advances taken under this program mature in less than one year. As of September 30, 2007, the Company had $12.5 million in outstanding CMA advances; as of December 31, 2006, the company had $5.0 million in outstanding CMA advances. The effective rate charged against CMA advances as of September 30, 2007 was 5.50% . All outstanding borrowings with the FHLB are collateralized as provided for under the Advances, Security and Deposit Agreement between the Bank and the FHLB and include the Banks FHLB stock and any funds or investment securities held by the FHLB that are not otherwise pledged for the benefit of others. In addition, certain qualifying loans were pledged to support the Banks outstanding advances and provided for immediate available borrowing capacity, after subtracting existing borrowings and outstanding letters of credit, of approximately $9.5 million and $14.0 million as of September 30, 2007 and December 31, 2006, respectively. As an additional source of liquidity, the Bank maintains unsecured federal funds lines with multiple correspondent banks. Federal funds purchased generally mature within one to four days from the transaction date. As of September 30, 2007 the Company had $130.0 million in aggregate available borrowing capacity through correspondent banks. Outstanding balances under these commitments at September 30, 2007 and December 31, 2006 were $23.5 million and $6.8 million, respectively. NOTE 7  JUNIOR SUBORDINATED DEBENTURES On December 30, 2004, the Company established two wholly-owned statutory business trusts (PremierWest Statutory Trust I and II) that were formed to issue junior subordinated debentures and related common securities. The $15,464,000 of junior subordinated debentures issued by the Trusts requires quarterly interest-only payments. Common stock issued by the Trusts and held as an investment by the Company is recorded in other assets in the consolidated balance sheets. Following are the terms of the junior subordinated debentures as of September 30, 2007. Issued Maturity Redemption Trust Name Issue Date Amount Rate (1 ) (2) Date Date PremierWest Statutory December December December Trust I 2004 $ 7,732,000 5.65 % 2034 2009 PremierWest Statutory December March March Trust II 2004 $ 7,732,000 5.65 % 2035 2010 $ 15,464,000 (1) PremierWest Statutory Trust I bears interest at the fixed rate of 5.65% until December 2009 at which time it converts to the variable rate of LIBOR + 1.75%, adjusted quarterly, through the final maturity date in December 2034. (2) PremierWest Statutory Trust II bears interest at the fixed rate of 5.65% until March 2010 at which time it converts to the variable rate of LIBOR + 1.79%, adjusted quarterly, through the final maturity date in March 2035. 11 NOTE 8 - COMMITMENTS AND CONTINGENCIES The Company is a party to financial instruments with off-balance-sheet risk in the normal course of business to meet the financing needs of its customers. These financial instruments include commitments to extend credit and standby letters of credit. These instruments involve various levels and elements of credit and interest rate risk in excess of the amount recognized in the accompanying consolidated financial statements. The contract or notional amounts of those instruments reflect the extent of involvement the Company has in particular classes of financial instruments. As of September 30, 2007, the Company had $187.8 million of commitments to extend credit to customers and $8.2 million of standby letters of credit. In the ordinary course of business, the Bank may become involved in various litigation arising from normal banking activities. In the opinion of management, the ultimate disposition of current actions will not have a material adverse effect on the Companys consolidated financial position or results of operations. NOTE 9 - EARNINGS PER SHARE The Company's basic earnings per common share is computed by dividing net income, less dividends declared on convertible preferred stock, by the weighted average number of common shares outstanding during the period, retroactively adjusted for all stock dividends paid and declared. The Company's diluted earnings per common share is computed by dividing net income by the weighted-average number of common shares outstanding plus dilutive common shares related to stock options, restricted stock grants and convertible preferred shares, retroactively adjusted for all stock dividends paid and declared. The following summarizes the weighted average shares outstanding for computation of basic and diluted shares for the three and nine months ended September 30, 2007 and 2006. Three-months ended September 30: 2007 2006 Weighted average number of common shares: Average shares outstanding-basic 17,007,857 17,006,932 Average shares outstanding-diluted 18,449,381 18,563,043 Nine-months ended September 30: 2007 2006 Weighted average number of common shares: Average shares outstanding-basic 17,022,356 16,981,809 Average shares outstanding-diluted 18,512,521 18,571,144 12 NOTE 10 - RECENTLY ISSUED ACCOUNTING STANDARDS In July 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (FIN 48). FIN 48 is an interpretation of FASB Statement No. 109, Accounting for Income Taxes, and seeks to reduce the diversity in practice associated with certain aspects of measurement and recognition in accounting for income taxes. FIN 48 clarifies the accounting for income taxes by prescribing a minimum threshold a tax position is required to meet before being recognized in the financial statements. In addition, FIN 48 provides guidance on derecognition, classification, interest and penalties, accounting in interim periods and requires expanded disclosure with respect to the uncertainty in income taxes. FIN 48 is effective as of the beginning of our 2007 fiscal year. The cumulative effect, if any, of applying FIN 48 is to be reported as an adjustment to the opening balance of retained earnings in the year of adoption. Adoption of this standard on January 1, 2007 did not have a material impact on the consolidated financial statements. The Company recognizes interest and penalties accrued related to unrecognized tax benefits in income tax expense. In September 2006, the FASB issued SFAS No. 157 (SFAS 157), Fair Value Measurements. SFAS 157 clarifies the principle that fair value should be based on the assumptions that market participants would use when pricing an asset or liability. Additionally, it establishes a fair value hierarchy that prioritizes the information used to develop those assumptions. SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007. Management does not expect the adoption of SFAS 157 to have a material impact on the consolidated financial statements. In September 2006, the FASB issued SFAS No. 158 (SFAS 158), Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statements No. 87, 88, 106, and 132(R). SFAS 158 requires employers to recognize the underfunded or overfunded status of a defined benefit postretirement plan as an asset or liability in its statement of financial position and to recognize changes in the funded status in the year in which the changes occur through accumulated other comprehensive income. Additionally, SFAS 158 requires employers to measure the funded status of a plan as of the date of its year-end statement of financial position. The new reporting requirements and related new footnote disclosure rules of SFAS 158 are effective for fiscal years ending after December 15, 2006. The new measurement date requirement applies for fiscal years ending after December 15, 2008. The adoption of the disclosure requirements of this standard did not have a material impact on the consolidated financial statements. Management does not expect the adoption of the measurement requirements to have a material impact on the consolidated financial statements. In September 2006, the Emerging Issues Task Force (EITF) reached a final consensus on Issue No. 06-4 (EITF 06-4), Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements. EITF 06-4 requires employers to recognize a liability for future benefits provided through endorsement split-dollar life insurance arrangements that extend into postretirement periods in accordance with SFAS No. 106, Employers Accounting for Postretirement Benefits Other Than Pensions or APB Opinion No. 12, Omnibus Opinion  1967. The provisions of EITF 06-4 become effective on January 1, 2008 and are to be applied as a change in accounting principle either through a cumulative-effect adjustment to retained earnings or other components of equity or net assets in the statement of financial position as of the beginning of the year of adoption; or through retrospective application to all prior periods. Management does not expect the adoption of EITF 06-4 to have a material impact on the consolidated financial statements. In February 2007, the FASB issued SFAS No. 159 (SFAS 159), The Fair Value Option for Financial Assets and Financial Liabilities. This Statement permits entities to choose to measure financial instruments and certain other financial assets and financial liabilities at fair value. This Statement is effective for fiscal years beginning after November 15, 2007. Management does not expect the adoption of SFAS 159 to have a material impact on the consolidated financial statements. 13 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS DISCLOSURE REGARDING FORWARD LOOKING STATEMENTS This report includes forward-looking statements within the meaning of the "safe-harbor" provisions of Sections 21D and 21E of the Securities Exchange Act of 1934, as amended. Such forward-looking statements are based on the beliefs of PremierWest Bancorps (the Company) management and on assumptions made by management on the basis of information currently available. Other than for statements of historical fact, all statements about our financial position and results of operations, business strategy and managements plans and objectives for future operations are forward-looking statements. When used in this report, the words "anticipate," "believe," "estimate," "expect," and "intend" and words or phrases of similar meaning, as they relate to the Company or management, are intended in part to help identify forward-looking statements. Examples of forward-looking statements include, but are not limited to statements that include projections or managements expectations for revenues, income or expenses, earnings per share, capital expenditures, dividends, capital structure and other financial items; statements of the plans and objectives of the Company, its management or its board of directors, including the introduction of new products or services, plans for expansion, acquisitions or future growth and estimates or predictions of actions by customers, vendors, competitors or regulatory authorities; statements about future economic performance; and statements of assumptions underlying other statements about the Company and its business. Although management believes that the expectations reflected in forward-looking statements are reasonable, we can make no assurance that such expectations will prove correct. Forward-looking statements are subject to various risks and uncertainties that could cause actual results to differ materially from those indicated by the forward-looking statements. These risks and uncertainties include factors that might inhibit our ability to maintain or expand our market share or our net interest margins and factors that could limit or delay implementation of our marketing and growth strategies. Further, actual results may be affected by our ability to compete on price and other factors with other financial institutions; customer acceptance of new products and services; localized economic conditions and events that disproportionately affect our business; and general trends in the banking industry, interest rate economy and regulatory environment. In addition, we face various risks inherent in the banking industry relating to collectibility of loans and changes in interest rates. Other risks include those identified from time to time in our past and future filings with the Securities and Exchange Commission. Note that this list of risks is not exhaustive, and risks identified are applicable as of the date made and cannot be updated. PENDING ACQUISITION - On October 19, 2007, PremierWest Bancorp and Stockmans Financial Group (SFG) signed an agreement for PremierWest to acquire SFG and its subsidiary, Stockmans Bank, both headquartered in Elk Grove, California. Terms of the agreement call for PremierWest to pay $22,769,059 in cash and issue 5,357,426 shares of its common stock. Based on PremierWests October 19, 2007 closing price, the value of the stock consideration is approximately $65.0 million. This merger will add five branch locations in the Sacramento, California market to PremierWests existing network of 17 northern California branch offices, further solidifying the Banks northern California presence and making its initial entry into the Sacramento market. Subject to regulatory approval, and the approval of both banks shareholders, the merger is expected to close during the first quarter of 2008. OVERVIEW - The following includes managements discussion of the financial condition and results of operations for PremierWest Bancorp and its wholly owned subsidiary, PremierWest Bank including the Banks wholly owned subsidiaries, Premier Finance Company and PremierWest Investment Services, Inc., for the three and nine month periods ending September 30, 2007. This discussion should be read in conjunction with the consolidated financial statements and accompanying notes contained in this report as well as the Companys Form 10-K for the year ended December 31, 2006. For discussion purposes, management has made comparisons, as it deems appropriate, to comparable interim periods in 2007, 2006 and the fiscal year period ended December 31, 2006. HIGHLIGHTS - For the third quarter ending September 30, 2007, the Company earned $4.0 million ($0.22 per diluted share), an increase of 9.36% compared to earnings of $3.7 million ($0.21 per diluted share) for the same period ended September 30, 2006. Annualized return on average shareholders equity was 12.84%, and return on average assets was 1.46% for the quarter ended September 30, 2007 as compared to an annualized return on average shareholders equity and return on average assets of 13.03% and 1.51%, respectively, for the quarter ended September 30, 2006. At September 30, 2007 and December 31, 2006, gross loans (loans net of deferred loan fees but before deducting the allowance for loan losses), totaled $1.0 billion and $920.5 million, respectively, an increase of $81.9 million or 8.90% since year end (11.87% annualized growth rate). Deposits totaled $926.4 million at September 30, 2007, compared to $879.4 million at December 31, 2006, a 5.35% increase since year-end (7.13% annualized growth rate). Total gross loans and total deposits at December 31, 2006, included a $20.0 million temporary increase made on the last business day of fiscal year end 2006, resulting from one commercial customer borrowing $20.0 million against their line of credit and depositing the funds in a money market checking account. The transaction was subsequently reversed on the first business day of fiscal year 2007 resulting in a neutralizing $20.0 million decline in gross loans and total deposits. After eliminating this $20.0 million temporary increase in loans and deposits, gross loans and total deposits increased 11.32% and 7.80% respectively, when compared to the year ended December 31, 2006. PremierWests overall earnings growth over the nine month period ending September 30, 2007, in comparison to the same period a year ago, resulted principally from the Banks loan growth and relatively higher interest rates. Although the Prime rate index decreased 50 basis points effective September 19, 2007, it was relatively unchanged over the twelve month period ending 14 September 30, 2007, in contrast to 100 basis point and 150 basis point increases, respectively, that occurred during the nine month and twelve month periods ending September 30, 2006. Our growth in interest income was offset by faster increases in our interest expense. With the overall interest rate environment having stabilized relative to the previous year, the result has been that re-pricing on the asset side of our balance sheet from variable rate loans and new loan production has slowed whereas the re-pricing of our liabilities, especially certificates of deposit with maturities that lag behind the movements of the rate environment, have accelerated. As a result, our net interest margin, the key component of our profitability, has compressed and therefore, despite our growing loan portfolio, the relative growth in our net interest income has slowed. Additionally, the Banks loan to deposit ratio continues to exceed 100% because within our marketplace we continue to experience greater loan demand than our ability to source local core deposits as a funding source.
